Citation Nr: 0514877	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than 1997 for the 
grant of nonservice-connection pension benefits and special 
monthly pension benefits by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran's appeal had originally included the issues of 
entitlement to service connection for psychosis, to include 
immature personality, and a spinal cord injury; however, the 
veteran submitted a statement in July 2004 indicating that he 
would like to withdraw those issues from his appeal.  See 38 
C.F.R. § 20.204 (2004).  Accordingly, the issues of 
entitlement to service connection for psychosis, to include 
immature personality, and a spinal cord injury, are no longer 
in appellate status and no further consideration is required.

Also in July 2004, the veteran filed a claim of clear and 
unmistakable error (CUE) in a September 1997 rating decision 
that assigned the veteran a rating under 38 U.S.C.A. 
§ 1114(s) for loss of use of bowel, but denied a rating under 
38 U.S.C.A. § 1114(l) for aid and attendance.  The RO denied 
the veteran's CUE claim in a July 2004 rating decision, and 
the veteran filed a timely notice of disagreement in October 
2004.  A statement of the case was issued to the veteran in 
December 2004.  Then, in written argument in May 2005, the 
veteran's national representative in Washington, D.C., asked 
the Board to assume jurisdiction of the CUE claim by 
recognizing his written argument as a substantive appeal of 
the July 2004 denial (the veteran has until August 2005 to 
perfect an appeal of the July 2004 rating decision; see 
38 C.F.R. §§ 20.200, 20.302).  However, the regulation at 
38 C.F.R. § 20.300 requires that a substantive appeal to the 
Board be filed with the VA office from which the claimant 
received the determination being appeal.  In this case, the 
veteran should have submitted the substantive appeal to the 
Los Angeles, RO, instead of the Board.  Accordingly, the 
Board finds that it does not have proper jurisdiction of the 
CUE claim and is hereby forwarding the substantive appeal to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the RO awarded the veteran nonservice-connected 
pension benefits in a September 1997 rating decision, as well 
as increased special monthly pension by reason of being 
housebound.  The awards were made effective April 2, 1997, 
which is the date the veteran filed to reopen these claims.  
As an initial matter, it appears from a June 2000 rating 
decision that the effective date of April 2, 1997, was 
changed to a date in February 1997 based on a finding of 
clear and unmistakable error.  However, this is not clear 
since the June 2000 rating decision on file is incomplete in 
that it is missing the first page of the decision.  
Accordingly, the RO is requested to incorporate into the 
claims file the complete rating decision dated in June 2000.

The veteran takes issue with the 1997 effective date, 
asserting that the date should go back to the date he 
originally filed a claim for nonservice-connected pension 
benefits in 1969.  He asserts that he was never notified of 
the denial in 1969, or of a subsequent denial in 1976 that 
followed his 1976 claim.  

The record reveals that both the 1969 claim and the 1976 
claim were administratively denied due to abandonment.  See 
38 C.F.R. § 3.158.  Specifically, the 1969 claim was deemed 
abandoned due to the veteran's failure to report to a VA 
examination, and the 1976 claim was deemed abandoned due to 
the veteran's failure to submit requested evidence.    

In written argument in May 2005, the veteran's representative 
requested additional assistance in obtaining evidence that 
could possibly be relevant to the issues on appeal.  In this 
regard, he noted that there appeared to be a separate 
education folder for the veteran, as well as a folder from 
the Committee on Waivers and Compromises.  He also noted that 
the veteran's claim number had been changed resulting in some 
confusion that could have resulted in compensation and 
pension records being placed in the folder under the 
veteran's old claim number.  In this regard, the claims file 
shows that the original claim number that had been assigned 
to this veteran's claim was found to have already been 
assigned to another veteran's claim; therefore, this veteran 
was assigned a new claim number in 1969.  The veteran's 
representative thus requested that the veteran's education 
and waiver and compromise folders be obtained and that a 
system-wide search be conducted for any additional claims 
files (both active and retired) under both the old and 
current claims numbers to ensure that there are no 
outstanding records germane to the issue on appeal. 

Due to the nature of this earlier effective date claim, the 
Board finds that additional development as requested by the 
veteran's representative is warranted in fulfillment of VA's 
duty to assist the veteran with the facts pertinent to his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

Based on the foregoing, this matter is REMANDED for the 
following action:

1.  The RO should incorporate into the 
record the complete rating decision dated 
in June 2000.

2.  The RO should attempt to obtain and 
associate with the veteran's claims file 
any current or retired folders, including 
those pertaining to educational benefits 
or matters handled by the Committee of 
Waivers and Compromises.  The search 
should include any possible relevant 
records misfiled under the veteran's old 
claim number [redacted].

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
an effective date earlier than 1997 for 
the grant of nonservice-connected pension 
and special monthly pension benefits by 
reason of being housebound can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




